DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on February 23, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 8-10 and 12-13 have been amended.
Claims 1-13 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1, 6, 8-10 and 12-13 are acknowledged.  112 rejections have been withdrawn.
Response to Arguments
Applicant's arguments regarding 102 prior art rejections have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments regarding 101 Alice rejections have ben considered but not found persuasive.  Applicant argues:

A.  Independent claim 1 is directed to a transaction processing system. The system provides an improved interface. The interface includes a display device, an operation device and at least one processor. The interface provides the technological improvement of creating a more efficient approach for cancelling purchase of a commodity once registered as a purchased commodity, which reduces the burden on the customer. (see page 5, first paragraph of the specification). The system (interface) reduces customer burden by providing for a more flexible manner of deleting a commodity or commodities.   Specifically, in independent claim 1, the at least one processor is configured to delete a commodity according to at least three different cases.
	Examiners’ Response:  Applicant’s invention is directed to transaction processing which is a mental process and a method of organizing a human activity.  Simply applying an abstract idea to a generic computer environment does not take the abstract idea out of the mental process and methods of organizing a human activity grouping.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. It is not clear how the interface is improved or how cancelling a purchase the way that is claimed, constitutes an improvement to the technology. There are not concrete steps or details on how the interface is improved from a technical stand point. 

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 1, 6 and 10 the claimed invention is directed to an abstract idea without significantly more. The claims recite transaction processing, which is a mental process and a method of organizing a human activity. Other than reciting processors, devices and a controller, nothing in the claim precludes the steps for being performed by hand. For example, registering a commodity and deleting a commodity from a list could be performed by hand. This judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process and methods of organizing human activity grouping. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using computers to perform the registering and deleting steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Regarding dependent claims 2-5, 7-9 and 11-13 these claims are directed to limitations which serve to limit the processing steps. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gotanda (US 2018/0181936 A1) in view of Cassidy (US 7,107,226 B1).


Claim 1
Gotanda discloses the following limitations:

A transaction processing system comprising: a terminal apparatus including a display device and an operation device; and at least one processor configured to: register, as purchased commodities, commodities designated by operation in the operation device; (see at least abstract and figure 1).

and in a first case in which a predetermined operation is performed in the operational device for designating one of the commodities on a list screen, the list screen displayed on the display device, the list screen representing a list of the commodities registered as the purchased commodities by the at least one processor, delete the commodity designated by the operation  from the purchased commodities; (see at least paragraphs 0070, 0079-0080 and 0083).

Gotanda as shown above discloses deleting a specific commodity or all commodities after registration.  Gotanda does not explicitly discloses the following limitations:

in a second case in which an operation is performed in the operational device for selecting zero from a number of items list, the number of items list displayed on the display device, the number of items list for selecting a number of items concerning one of the commodities registered as the purchased commodity by the at least one processor, delete the commodity, the number of items of which is selected from the number of items list, or is deleted, from the purchased commodities; 

in a third case in which an operation is performed in the operational device for inputting zero on an input screen for inputting a numerical value serving as the number of items concerning one of the commodities registered as the purchased commodities by the at least one processor, delete the commodity being one of the number of items of which is input to the input screen. 

However, Cassidy in at least Figure 23 and column 15 lines 5-10 evidences that changing a quantity to zero in order to delete a registered commodity from a commodity list is known in the art.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the teaching in Gotanda and Cassidy in order to improve efficiency and flexibility on purchasing systems  (quick and easy manner-Cassidy column 3 lines 5-15). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 2
Furthermore Gotanda discloses the following limitations:

further comprising a transaction processing apparatus including the at least one processor (see at least abstract).


Claim 3
Furthermore Gotanda discloses the following limitations:

the at least one processor configured to notify the commodity designated by the operation in the first case, notify the commodity, the number of items of which is selected from the number of items list, (see at least paragraphs 0070, 0079-0080 and 0083).

in the second case, or notify the commodity, the number of items of which is input to the input screen, in the third case, to the transaction processing apparatus as a deletion target, wherein the at least one processor is configured to delete, from the purchased commodities, the commodity notified as the deletion target by the at least one processor (see at least paragraphs 0075-0079) .

Claim 4
Furthermore Gotanda discloses the following limitations:

wherein, in the first case, the second case, or the third case, the at least one processor is configured to inform an operator that the commodity is deleted from the purchased commodities (see at least paragraphs 0070, 0079-0080 and 0083).
and to notify the commodity to be deleted to the transaction processing apparatus when operation for instructing execution of deletion is performed in the operation device after the informing of the deletion (see at least paragraphs 0075-0079) .

Claim 5
Furthermore Gotanda discloses the following limitations:

wherein the terminal apparatus further includes a controller configured to cause the display device to display, when operation for designating on the list screen one of areas respectively associated with the commodities registered as the purchased commodities is performed in the operation device, (see at least abstract and figure 2).

Furthermore, Cassidy discloses the following limitations:

the number of items list for designating shift to a number of items input in addition to selection of a number of items concerning the commodity associated with the designated area, (see at least Figure 23 and column 15 lines 5-10).
and to cause the display device to display the input screen when the shift to the number of items input is designated in the number of items list (see at least Figure 23 and column 15 lines 5-10).


It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the teaching in Gotanda and Cassidy in order to improve efficiency and flexibility on purchasing systems  (quick and easy manner-Cassidy column 3 lines 5-15). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

As per claims 6-13, claims 6-13 recite substantially similar limitations to claims 1-5 and are therefore rejected using the same art and rationale set forth above.    

CONCLUSION


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687